DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-16, and 18-28 are pending. Claims 2 and 17 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends on claim 1 and recites the limitation “the lithium salt comprises an inorganic lithium salt or an organic lithium salt”. However, there are only two possibilities for a salt, to be an inorganic salt or an organic salt. Therefore, claim 5 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-9, 11-16, 18, and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2019/0260082).
With regard to claims 1 and 18, Yamamoto et al. teach an electrolyte (100) comprising LiFSA dissolved in dimethyl carbonate (DMC) at a concentration of 4mol/l. 
A poor-solvent containing electrolyte (300) is produced by pouring a second solvent (200) (trifluorotoluene CF3-Ph) into the electrolyte (100) in a volume ration of the electrolyte (100) : second solvent (200) of 50:50. The LiFSA concentration is 2 mol/l in the electrolyte (300) (par.0040 and fig.2A).
Dimethyl carbonate (DMC) is “a solvent comprising at least one carbonate ester” in claim 1, and trifluorotoluene CF3-Ph is a “diluent comprising an aromatic fluorocarbon” in claim 1.
LiFSA is a lithium salt, and the amount of LiFSA in dimethyl carbonate (DMC) is within the range in claim 1.
Yamamoto et al. do not specifically teach the viscosity of the electrolyte.
However, the Example 1 of Yamamoto shows an electrolyte comprising 3.9mol/l LiFSA in DMC solution, and trifluorotoluene added in a volume of 50vol% (par.0070). The electrolyte of Example 1 has a viscosity of 3.8mPa s (3.8 cP)(Table 1, par.0086).
Therefore, it would be expected that an electrolyte comprising 4mol/l FSA in DMC solution, and trifluorotoluene added in a volume of 50vol% has a viscosity close to the viscosity of the electrolyte in Example 1, and therefore within the ranges in claims 1 and 18.
With regard to claim 4, Yamamoto et al. teach that dimethyl carbonate has a solubility of 189g with respect to LiFSA (par.0056).
The solubility represents grams of solute per liter of solvent.
Therefore, LiFSA dissolved in amount of 4 mol/l (748 g/l) in dimethyl carbonate (DMC) forms a supersaturated solution.
With regard to claim 5, LiFSA is LiN(SO2F)2 (par.0054), and meets the claim limitations for an organic lithium salt.
LiFSA is LiN(SO2F)2 (par.0054), and meets the limitations of claim 7.
With regard to claim 8, dimethyl carbonate (DMC) meets the limitations for a linear carbonate ester.
Dimethyl carbonate (DMC) also meets the limitations of claim 9.
With regard to claims 11-13, trifluorotoluene CF3-Ph is a fluorinated phenyl compound and meets the limitations of claim 13 for benzotrifluoride.
Trifluorotoluene CF3-Ph is a compound in claim 12, wherein R1 is a C1 fluorinated alkyl group and R2-R6 are hydrogen atoms.
With regard to claims 14 and 15, the amount of trifluorotoluene CF3-Ph in the electrolyte (300) of Yamamoto et al. is within the claimed ranges.
With regard to claim 16, the amount of 2mol/l LiFSA in the electrolyte (300) of Yamamoto et al. is within the claimed range.
With regard to claim 20, Yamamoto et al. teach a lithium ion secondary battery comprising a positive electrode, a negative electrode, and an electrolyte (par.0067-0070).
The electrolyte comprises 3.9mol/l LiFSA in DMC solution, and trifluorotoluene added in a volume of 50vol% (par.0070). The electrolyte of Example 1 has a viscosity of 3.8mPa s (3.8 cP)(Table 1, par.0086), which is within the range in claim 20
Dimethyl carbonate (DMC) is “a solvent comprising at least one carbonate ester” in claim 20, and trifluorotoluene CF3-Ph is “a diluent comprising an aromatic fluorocarbon” in claim 20.
LiFSA is a lithium salt, and the amount of LiFSA in dimethyl carbonate (DMC) is within the claimed range.
Yamamoto et al. teach that dimethyl carbonate has a solubility of 189g with respect to LiFSA (par.0056).
The solubility represents grams of solute per liter of solvent.
Therefore, LiFSA dissolved in amount of 3.9 mol/l (729 g/l) in dimethyl carbonate (DMC) forms a supersaturated solution.
The lithium ion secondary battery of Yamamoto et al. anticipates the
With regard to claims 21 and 22, Yamamoto et al. teach that the positive electrode comprises LiNi0.88Co0.1Al0.02O2 (par.0067). This meets the limitations of claim 21 for a “lithium-transitional metal compound”, and the limitations of claim 22 for a lithium nickel cobalt aluminum oxide.
With regard to claim 23, Yamamoto et al. teach that the negative electrode comprises artificial graphite (par.0069)
With regard to claim 24, LiFSA is LiN(SO2F)2 (par.0054).
With regard to claims 25-27, trifluorotoluene CF3-Ph is a fluorinated phenyl compound.
Trifluorotoluene CF3-Ph is a compound in claim 26, wherein R1 is a C1 fluorinated alkyl group and R2-R6 are hydrogen atoms.
Trifluorotoluene CF3-Ph meets the limitations of claim 27 for benzotrifluoride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2019/0260082).
With regard to claim 3, Yamamoto et al. teach the electrolyte of claim 1 (see paragraph 6 above). The electrolyte has a LiFSA concentration of 2mol/l (par.0040)
The concentration of LiFSA is dimethyl carbonate (DMC) is 4mol/l, which is not within the claimed range.
However, Yamamoto et al. teach that the concentration of LiFSA in the electrolyte may be up to 3.9 mol/l (par.0036), and trifluorotoluene CF3-Ph represents 50vol% of the electrolyte (par.0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an electrolyte with a concentration of LiFSA of up to 3.9 mol/l, wherein trifluorotoluene CF3-Ph represents 50vol% of the electrolyte.
In this case it is expected that the concentration of LiFSA in dimethyl carbonate (DMC) is up to 7.8 mol/l. This range overlaps the claimed range.
With regard to claim 6, Yamamoto et al. teach the electrolyte of claim 1 (see paragraph 6 above). The electrolyte does not comprise one of the salts in claim 6.
However, Yamamoto et al. teach that LiClO4, LiBF4, LiAsF6, LiPF6 may be used as electrolytic salts.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an electrolyte comprising LiClO4, LiBF4, LiAsF6, or LiPF6 as electrolytic salts.
With regard to claims 19 and 28, Yamamoto et al. teach the electrolyte of claim 1 and the battery of claim 20 (see paragraph 6 above), but the electrolyte does not comprise any of the claimed additives.
However, Yamamoto et al. teach that the electrolyte may comprise a positive electrode-acting additive or a negative electrode-acting additive (par.0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a positive electrode-acting additive or a negative electrode-acting additive in the electrolyte of Yamamoto et al.

Claims 1, 2, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (US 2019/0198933).
With regard to claims 1 and 2, Newhouse et al. teach an electrolyte including 5-10 moles of lithium salt per liter of a second solvent (par.0053).
The second solvent may be ethylene carbonate (EC), ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), propylene carbonate (PC)(par.0049).
The electrolyte further comprises a first solvent (par.0012), which may be 2-fluorotoluene, 3-fluorotoluene, 4-fluorotoluene, trifluorotoluene, octafluorotoluene, fluorobenzene, difluorobenzene, pentafluorobenzene, hexafluorobenzene (par.0043).
The first solvent and the second solvent may be mixed in a volume ratio of 50:50 (par.0076).
Newhouse et al. do not specifically teach the electrolyte in claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an electrolyte comprising an electrolyte salt dissolved in amount of 5-10 mol/l in a second solvent comprising ethylene carbonate (EC), ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), or propylene carbonate (PC), and 50vol% of a first solvent which is  2-fluorotoluene, 3-fluorotoluene, 4-fluorotoluene, trifluorotoluene, octafluorotoluene, fluorobenzene, difluorobenzene, pentafluorobenzene, or hexafluorobenzene.
A second solvent comprising ethylene carbonate (EC), ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), or propylene carbonate (PC) is equivalent to “a solvent comprising at least one carbonate ester” in claim 1.
A first solvent which is 2-fluorotoluene, 3-fluorotoluene, 4-fluorotoluene, trifluorotoluene, octafluorotoluene, fluorobenzene, difluorobenzene, pentafluorobenzene, or hexafluorobenzene is equivalent to “a diluent comprising an aromatic fluorocarbon” in claim 1.
The amount of lithium salt dissolved in the first solvent is within the range in claim 1, and overlaps the range in claim 2
The specification of the instant application teaches an electrolyte including a lithium salt in a concentration of 3-15M in an electrolyte solvent including a carbonate solvent , such as ethylene carbonate, ethyl methyl carbonate, dimethyl carbonate, or propylene carbonate (par.0020-0021, par.0023).
The electrolyte may include the carbonate solvent in amount of 10-90vol% (par.0026), and it further comprises a diluent including a fluorinated aromatic compound in amount of 10 to 90vol% (par.0030. par.0035).
The examples of fluorinated aromatic compound include 2-fluorotoluene, 3-fluorotoluene, 4-fluorotoluene, trifluorotoluene, octafluorotoluene, fluorobenzene, difluorobenzene, pentafluorobenzene, or hexafluorobenzene (par.0031).
The specification of the instant application further teaches that the electrolyte has a viscosity of 1 to 20cP (par.0036).
The components of the electrolyte of Newhouse et al. are the same as the components of the electrolyte of the instant application, and the amounts of components in the electrolyte of Newhouse et al. are within the ranges taught by the instant application.
Therefore, absent a record to the contrary, it would be expected that the electrolyte of Newhouse et al. has a viscosity that at least overlaps the range of 1-20cP.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claims 5-7, Newhouse et al. teach that the lithium salt may be lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate (LiBF4), lithium hexafluoroarsenate (LiAsF6), lithium percholate (LiClO4), lithium bis(fluorosulfonyl)imide (LiN(SO2F)2), lithium bis(trifluoromethanesulfonyl)imide (LiN(CF3SO2)2), lithium bis(perfluoroethylsulfonyl)imide (LiN(C2F5SO2)2) (par.0052).
With regard to claims 8-10, Newhouse et al. teach that the second solvent may be ethylene carbonate (EC), ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), propylene carbonate (PC)(par.0049).
With regard to claims 11-13, 2-fluorotoluene, 3-fluorotoluene, 4-fluorotoluene, trifluorotoluene, octafluorotoluene, fluorobenzene, difluorobenzene, pentafluorobenzene, or hexafluorobenzene are fluorinated phenyl compounds in claim 11, and meet the limitations of claim 13.
Hexafluorobenzene is a compound in claim 12, wherein R1-R6 are fluorine atoms
With regard to claims 14 and 15, Newhouse et al. teach that the first solvent and the second solvent may be mixed in a volume ratio of 50:50 (par.0076), and the first solvent may be 2-fluorotoluene, 3-fluorotoluene, 4-fluorotoluene, trifluorotoluene, octafluorotoluene, fluorobenzene, difluorobenzene, pentafluorobenzene, hexafluorobenzene (par.0043).
This amount is within the claimed ranges.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-16, and 18-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objections to claims 1-28 are withdrawn following the applicant’s amendments to claims 1, 12, 14, 15, 20, and 26;
-the rejection of claims 11-13 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to the claims;
-the rejection of claims 1, 5, 6, 8-13, 17, 18, and 20-27 under 35 U.S.C. 103 as being unpatentable over Miyasato et al. (US 2016/0211551) is withdrawn following the applicant’s amendments to claims 1 and 20;
-the rejection of claims 1-6, 8-16, 19-22, and 24-28 under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2015/0288029) in view of Lim et al. (US 2004/0214091) is withdrawn following the applicant’s amendments to claims 1 and 20; and
-the rejection of claims 1 and 5-13 under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2012/0115068) in view of Iwaya (US 2012/0164542) is withdrawn following the applicant’s amendment to claim 1.
	However, new grounds of rejection for claims 1, 3-16, and 18-28 are shown in paragraphs 3-9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2011/0305937) teach an electrolyte comprising lithium salt in amount of 0.1-2mol/l (par.0100). The electrolyte comprises a mixture or carbonates to aromatic hydrocarbon-based solvents in a volume ratio of 1:1 (par.0093). The aromatic hydrocarbon-based solvents may be fluorinated aromatic compounds (par.0096).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722